Order filed December 15, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00942-CV
                                    ____________

                           WILLIAM J. HIBLER, Appellant

                                            V.

                                ERIK GARZA, Appellee



                       On Appeal from the 133rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-30808


                                       ORDER
       The notice of appeal in this case was filed October 24, 2011. To date, the filing fee
of $175.00 has not been paid. No evidence that appellant has established indigence has
been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.
       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before December 30, 2011. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM